Broyles, C. J.
Tlie defendant was convicted of a misdemeanor (possessing whisky). It is well settled law that any one who aids or abets another in the commission of such an offense is as guilty as the actual perpetrator of the crime. In this case the evidence, though circumstantial, authorized the trial judge (sitting, by consent, without the intervention of a jury) to find that it excluded every reasonable hypothesis save that of the defendant’s guilt. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed,.


MacIntyre and Guerry, JJ., concur.